Citation Nr: 0633931	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant and a Vet Center Team Leader


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from June 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
granted service connection for PTSD and assigned a 30 percent 
rating.  After the veteran testified at a June 2005 RO 
hearing, the rating was increased to 50 percent.  The veteran 
continues to request a higher evaluation and testified at a 
March 2006 videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

At the March 2006 videoconference hearing, the veteran 
testified that from May to June 2006 he would be 
participating in a six week VA inpatient program devoted in 
part to helping him deal with managing his PTSD 
symptomatology (hearing transcript, pp. 11-12).  As these 
records may well contain information relevant to VA's 
determination of the appropriate rating to be assigned for 
the veteran's PTSD, a remand is necessary to obtain them.

Further, there is indication that the veteran gets regular 
treatment at a Vet Center.  Copies of recent treatment should 
be obtained.  In addition, at his hearing before the 
undersigned he indicated that he thought his symptoms had 
increased since his last exam.  If the records of the May and 
June treatment do not present a clear picture of current 
impairment, additional examination might be indicated.

In addition, the only letter explaining the application of 
the Veterans Claims Assistance Act of 2000 (VCAA) to the 
veteran's claim is the RO's January 2003 letter.  At that 
time, the veteran's claim was one for service connection for 
PTSD.  This letter did not fully explain the respective 
responsibilities of VA and the veteran in obtaining 
additional evidence in support of his claim and did not 
clearly ask or tell him to provide any evidence in his 
possession pertaining to his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  In light of the 
remand for additional records, the AMC should send a new VCAA 
letter that explains the application of the VCAA to the 
claim, which is now one for a higher initial rating for PTSD.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA letter 
that explains the application of the VCAA 
to his claim for a higher initial rating 
for PTSD.  This letter should comply with 
all applicable Court precedents, 
including, but not limited to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He should also be 
requested to report on any recent 
psychiatric treatment that he has had at 
other than the VA or Vet Center.  If such 
treatment is reported, records should be 
sought.  If records cannot be obtained, 
documentation of the attempts made to 
obtain the information should be set out 
in the claims file.

2.  Request the records regarding the 
veteran's treatment at the VA facility in 
Northampton, Massachusetts to which he 
referred at the March 2006 
videoconference hearing.  Also, request 
any other VA records that he identifies 
or any private records for which he 
provides the appropriate authorization 
and consent to release.  Also request 
records of recent treatment from the Vet 
Center.
 
3.  Then, review the additional evidence 
obtained and readjudicate the claim under 
all appropriate statutory and regulatory 
provisions and legal theories.  If the 
records do not present a current picture 
of his disability, additional examination 
should be arranged as indicated.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



